Name: Commission Regulation (EC) No 52/2000 of 10 January 2000 on the rate of interest to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal
 Type: Regulation
 Subject Matter: financial institutions and credit;  trade policy; NA;  economic policy;  accounting
 Date Published: nan

 Avis juridique important|32000R0052Commission Regulation (EC) No 52/2000 of 10 January 2000 on the rate of interest to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal Official Journal L 006 , 11/01/2000 P. 0019 - 0019COMMISSION REGULATION (EC) No 52/2000of 10 January 2000on the rate of interest to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposalTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section(1), as last amended by Regulation (EC) No 1259/96(2), and in particular Article 5 thereof,Whereas:(1) Article 3 of Commission Regulation (EEC) No 411/88 of 12 February 1988 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal(3), as last amended by Regulation (EEC) No 2623/1999(4), lays down that the uniform interest rate used for calculating the costs of financing intervention measures is to correspond to the three months' and twelve months' forward Euribor rates with a weighting of one third and two thirds respectively;(2) the Commission fixes this rate before the beginning of each EAGGF Guarantee Section accounting year on the basis of the rates recorded in the six months preceding fixing;(3) Article 4(1) of Regulation (EEC) No 411/88 lays down that if the rate of interest costs borne by a Member State is lower for at least six months than the uniform interest rate fixed for the Community a specific interest rate is to be fixed for that Member State; the Member State notified these costs to the Commission before the end of the accounting year; where no costs are notified by a Member State, the rate to be applied is determined on the basis of the reference interest rates set out in the Annex to the said Regulation;(4) the interest rates for the 2000 accounting year must be set, in line with those provisions;(5) the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1For expenditure incurred during the 2000 EAGGF Guarantee Section accounting year:1. the interest rate referred to in Article 3 of Regulation (EEC) No 411/88 shall be 2,9 %;2. the specific interest rate referred to in Article 4 of Regulation (EEC) No 411/88 shall be 2,6 % for Ireland, and 2,7 % for Austria.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 October 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 216, 5.8.1978, p. 1.(2) OJ L 163, 2.7.1996, p. 10.(3) OJ L 40, 13.2.1988, p. 25.(4) OJ L 318, 11.12.1999, p. 14.